t c memo united_states tax_court nancy silverman and estate of sheldon silverman deceased nancy silverman executrix petitioners v commissioner of internal revenue respondent docket no filed date h invested dollar_figure in an arrangement as a result of which a dollar_figure schedule c deduction was claimed on the tax_return w did not see or sign this tax_return but the parties agree that it was a joint tax_return as a result of h's income_tax_withholding and excess f i c a withholding h's and w's joint tax_return reported payments of dollar_figure all of which was claimed as a refund in date respondent r refunded dollar_figure plus interest by check which h deposited in one of his individual checking accounts and quickly spent at the same time r transferred the remaining dollar_figure of payments to h's and w's tax_liability account leaving a zero balance in the tax_liability account h died in and his estate was insolvent later in w filed claims for refund of and taxes on account of net_operating_loss carrybacks from a similar dollar_figure schedule c deduction had been taken on h's and w's joint tax_return r abated dollar_figure of h's and w's tax_liability which with interest etc resulted in w’s receiving a refund check totalling dollar_figure in held the grossly erroneous item the dollar_figure deduction is an item of h sec_6013 i r c held further when the tax_return was signed w did not know and had no reason to know that there was a substantial_understatement of tax for sec_6013 i r c held further in w received a substantial benefit from the grossly erroneous item the dollar_figure that had been transferred from the account to the account and so it is not inequitable to hold w liable for the substantial_understatement of tax resulting from that grossly erroneous item sec_6013 i r c gary s weinick for petitioners halvor n adams iii for respondent memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in federal individual income_tax and additions to tax under sections valuation overstatements and sec_6661 substantial_understatement of liability against petitioners as follows year deficiency additions to tax sec_6659 sec_6661 unless indicated otherwise all section references are to sections of the internal_revenue_code of as in effect for dollar_figure big_number dollar_figure big_number --- 1dollar_figure determined as alternative to sec_6659 addition_to_tax respondent also determined that interest on the entire deficiencies for and is to be computed under sec_6621 after concessions the issue for decision is whether petitioner nancy silverman qualifies as an innocent spouse under sec_6013 with respect to the tax_deficiency findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioner nancy silverman hereinafter sometimes referred to as nancy resided in cincinnati ohio the will of sheldon silverman hereinafter sometimes referred to as sheldon was admitted to probate in the surrogate's court for bergen county new jersey and that court appointed nancy as executrix of sheldon's estate background respondent has conceded all the additions to tax petitioners have conceded the deficiencies the increased interest under sec_6621 and petitioner nancy silverman's ineligibility for innocent spouse status for nancy and sheldon were married on date and they remained married and lived together until sheldon's death on date they had two children by this marriage--joseph born in and melanie born in both nancy and sheldon had earlier marriages that ended in divorce in sheldon had a child from his earlier marriage--lee born in from through sheldon made dollar_figure weekly alimony payments to his former wife nancy did not receive alimony from her former husband she did receive about dollar_figure the balance in her and her former husband's joint bank account at or around the time of her divorce at the time of her divorce nancy also received corporate stock worth about dollar_figure-big_number from her employer's profit-sharing_plan in addition she had her car and personal items such as clothing nancy was born and grew up in cincinnati ohio she received a b a degree in english literature from the university of cincinnati in nancy got married in while she was a junior in college her first husband also was a college student at that time nancy worked part-time while she was a student and after graduation she worked full-time in a department store nancy and her first husband filed joint tax returns during their marriage these tax returns were fairly simple especially those for the years when nancy and her first husband were students nancy's first husband prepared their tax returns and nancy signed them after they were prepared nancy filed for divorce in and the divorce became final in date in after her divorce nancy moved to the new york new york area intending to work in that city she did not get a job in new york--instead she met and married sheldon at this time sheldon was already an established and successful businessman he was a part owner of one of the largest junior dress manufacturers dawn joy after nancy and sheldon were married nancy moved into sheldon's new york apartment and spent her days decorating the apartment learning her way around new york taking tennis lessons dining with friends and going to the theater in nancy and sheldon jointly bought and in moved into a house in demarest new jersey the purchase_price was dollar_figure for which they took out a dollar_figure purchase_money_mortgage this house was their home throughout the rest of their married life nancy's and sheldon's comfortable lifestyle remained significantly the same throughout their marriage nancy and sheldon had a traditional marriage sheldon was the breadwinner-businessman and nancy was the home-manager or housewife sheldon took care of the finances and made all of the investment decisions as he had done before their marriage sheldon separated business from home he conducted all business from his office in manhattan sheldon did not have an office in their home he did not do any paperwork at home sheldon took his mail which nancy separated from her mail and which nancy did not open into his office while he was a part owner in dawn joy sheldon kept his books_and_records at dawn joy's office rather than at his home sheldon insisted upon this this was sheldon's longstanding policy as to how he managed his activities nancy was in charge of the household for example she bought furniture food and other household_items and she paid for nursery school utilities the mortgage on their new jersey home gardening and clothing she paid for these items out of her and sheldon's joint checking account in the united jersey bank hereinafter sometimes referred to as the joint account see infra table the money that nancy needed to handle the household finances came from sheldon the amounts she received fluctuated depending on what nancy told sheldon she needed in order to replenish the joint account much of the time she received about dollar_figure to dollar_figure per month nancy did not work outside the home during her marriage to sheldon during nancy and sheldon had two vehicles a jeep wagoneer and a stutz blackhawke coupe both of these vehicles were left at home for nancy to use sheldon also had a leased car the stutz had been leased by sheldon for years and in he exercised his buyback privilege and bought the stutz for dollar_figure for nancy's use nancy bought the jeep new in for dollar_figure sheldon gave her the money to pay for it sheldon bought furs and jewelry for nancy sheldon and nancy took vacations including the following five days aruba date days france and monte carlo date and days antigua date nancy and sheldon jointly owned a house in cincinnati ohio nancy's sister had been unable to qualify for a mortgage loan on this house so nancy and sheldon took out the mortgage loan nancy's sister sent checks to nancy to reimburse nancy for the mortgage payments when sheldon died the cincinnati house was worth dollar_figure and was encumbered with a dollar_figure mortgage sheldon had open heart surgery in at age he died on date business activities both before and during his marriage to nancy sheldon conducted his business activities from his office at dawn joy nancy was not involved in sheldon's business activities occasionally nancy visited dawn joy socially nancy usually stayed in the showroom portion of the facilities she did not know specifically where sheldon's business records were kept and she did not look at these records sheldon sheldon's father and martin stein hereinafter sometimes referred to as stein began dawn joy in in june of after sheldon's father died sheldon and stein disagreed about the direction of the business and so sheldon sold his interest in dawn joy to stein for dollar_figure nancy knew of this sale before it took place sheldon received wage and salary income from dawn joy in the amounts of dollar_figure for and dollar_figure for after the sale of his interest in dawn joy sheldon remained involved in the garment industry as an employee and investor in date sheldon backed another dress business royal green fashions nancy knew at the time it was happening that sheldon was backing this business there were two working partners of royal green fashions and sheldon was the financial partner on their tax_return nancy and sheldon reported that nancy received dollar_figure wage and salary income from r l fashions a company from which sheldon had received dollar_figure in wage and salary income in however nancy had not done any work for r l fashions and was not aware of the form_w-2 and the fact that she and sheldon reported the income after sheldon's death in late all of sheldon's business records contained in about boxes which had been at his various places of business were delivered to nancy it was at this time that nancy first had access to and first saw sheldon's records betty sverdlik hereinafter sometimes referred to as sverdlik was the office manager controller at dawn joy from about to date charlotte weiss hereinafter sometimes referred to as weiss handled accounts_payable at dawn joy sverdlik helped sheldon keep his personal books_and_records sverdlik wrote checks that sheldon signed to pay bills made telephone calls and took care of whatever came up sverdlik began to work for sheldon's father in and performed many of the same tasks for sheldon's father before she began to work for dawn joy around the time sverdlik left dawn joy sheldon instructed her to train weiss so that weiss could take care of sheldon's personal bookkeeping after sverdlik left dawn joy weiss assisted sheldon with his personal bookkeeping investing and gambling activities sheldon invested in racehorses pacers and trotters before and throughout his marriage to nancy nancy was generally aware of sheldon's investments in horses although she was not involved in the decision-making she went to the track with sheldon to see the horses race sheldon sometimes mentioned to nancy the names of horses he owned or was buying after sheldon's death nancy spent more than dollar_figure to wind up sheldon's horse business because the business was not viable without sheldon to manage it sheldon gambled on the horses at the racetrack and gambled at various casinos sheldon owed dollar_figure to casinos at his death in sheldon signed a series of documents dated date with crude associates purportedly a florida partnership each of these documents relates to state coal venture hereinafter sometimes referred to as state coal one document entitled second sublease purports to obligate sheldon to pay dollar_figure to crude associates by paying dollar_figure in cash and dollar_figure in a promissory note on or before date the document further purports to require sheldon to make a dollar_figure principal payment on the note on or before date the other documents are the promissory note a security_agreement an operating_agreement and a first sublease between load associates and crude associates sheldon is named in and he signed each of these documents except for the first sublease nancy is not named in and did not sign any of these documents nancy did not see any of these documents until late after sheldon died sheldon made the payment by three checks dollar_figure dollar_figure and dollar_figure and the payment by one check dollar_figure all to an escrow account these checks were drawn on sheldon's individual checking accounts at bankers trust and chemical bank see infra table sheldon made all the payments that were made on this investment the entire dollar_figure of purported obligation was deducted on sheldon's and nancy's tax_return the attorney who marketed state coal had met nancy during social occasions but never discussed state coal with her and nancy was never present when the attorney discussed state coal with sheldon sheldon did not tell nancy of this investment until late during a discussion about tax problems nancy did not have signature_authority on either of the checking accounts that sheldon used to make his state coal payments nancy never wrote any checks to the firm that marketed state coal or any checks to anyone to buy an interest in state coal nancy did not know of the state coal investment or the dollar_figure deduction on the tax_return until a long time after the tax_return was signed and filed tax returns and refunds nancy filed joint federal_income_tax returns with sheldon from through the tax_return was filed on date table shows the signature dates for the tax returns from through table tax_year signature date date date date date nancy filed tax returns as married_filing_separately from through she did this because sheldon told her that the federal government owed him a large refund and he was not going to file tax returns until he received this refund and r l fashions issued a form_w-2 reporting wage income in nancy's name nancy filed her and tax returns on or about date and her tax_return on date on her tax_return she reported dollar_figure in wages etc income and dollar_figure in interest_income from the joint account on her and tax returns she reported dollar_figure and dollar_figure respectively in interest_income from the joint account these are the only income items nancy reported on her tax returns for and nancy was not involved in the preparation of her joint income_tax returns during her marriage with sheldon sheldon had accountants prepare their joint tax returns and then he brought the tax returns home for nancy to sign the through joint tax returns were prepared by the firm of zelon septimus co sheldon had been using this firm to prepare his tax returns at least since the and tax returns were prepared by the firm of spahr lacher berk naimer nancy signed the when nancy received the r l fashions form_w-2 for she questioned sheldon about it sheldon explained that another partner's wife had been put on the r l fashions payroll and so nancy was also put on the payroll to equalize the compensation of the partners joint tax returns for through and for on the joint tax returns for and nancy signed as nancy silverman sheldon did not bring the tax_return home for nancy to sign and although this tax_return was signed with nancy's name shown as nancy jane silverman nancy did not sign this tax_return nancy did not realize that she had not signed the tax_return because she had two small children to attend to she did not contribute to the tax_return preparation and sheldon's and nancy's tax returns were usually filed with extensions of time and were not usually signed at the same time every year see supra table the tax_return preparer's signature on the tax_return is dated date the nancy jane silverman signature on this tax_return is dated date at the time the tax_return was filed nancy was unaware of any_tax problems regarding sheldon or his businesses or their joint tax returns nancy did not review the tax_return before it was filed she did not see it until after sheldon died pertinent information that petitioners reported on their through tax returns is shown in table table wages etc interest_income before exclusion dividends before exclusion sched c capital_gain or loss sched e other items adjusted_gross_income total_tax liability total payments balance due refund claimed dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number -0- big_number big_number big_number big_number big_number the dollar_figure schedule c deduction hereinafter sometimes referred to as the state coal royalty deduction and dollar_figure of the schedule c deduction arose from state coal the schedule c for each of these years shows sheldon's name and social_security_number and does not show nancy's name or social_security_number the schedule c net_loss for each of these years dollar_figure for dollar_figure for appears on the first page of the form_1040 table shows sheldon's wages federal_income_tax withholding and f i c a tax withholding table payor wages fed'l inc f i c a withholding taxes dawn joy lucky fashions lyon fashion ams industries dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure of the f i c a taxes withheld dollar_figure is excess and is treated as an income_tax payment on the tax_return the tax_return includes a claim_for_refund of dollar_figure--dollar_figure withholding and dollar_figure f i c a taxes withheld on or about date the u s treasury issued to sheldon and nancy an dollar_figure tax_refund check on account of of this amount dollar_figure was interest and dollar_figure was tax petitioners reported dollar_figure interest from the u s treasury on their tax_return the remaining dollar_figure of the dollar_figure claimed refund was transferred to nancy's and sheldon's tax_liability account as further described infra in connection with table sheldon deposited the dollar_figure check into his individual checking account at chemical bank see infra table within 2½ weeks sheldon had written checks against this bank account aggregating more than the entire deposited tax the check is dated date a friday but respondent's transcript of account for shows that the transaction is posted as of date a monday refund check nancy first became aware of this tax_refund after sheldon's death probably in early in the u s treasury issued to sheldon and nancy a dollar_figure tax_refund check on account of sheldon deposited this check into the same bank account as the earlier refund check substantial withdrawals were not made from this bank account until about months after this deposit during the period date through date the balance in this chemical bank checking account fluctuated substantially table illustrates these fluctuations by showing the bank account balances rounded to the nearest dollar on selected dates date amount date table dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on date nancy filed amended joint tax returns for and claiming refunds of previously paid taxes as shown in table on these amended tax returns nancy claimed that the refunds arose from a net_operating_loss generated in which is carried back to and then carried over to and the calculations on the amended tax returns begin with the dollar_figure negative adjusted_gross_income shown on the tax_return see supra table table net_operating_loss_deduction dollar_figure dollar_figure dollar_figure refund claimed big_number big_number big_number table shows information as to liabilities and payments as reflected on the tax_return the amended tax_return and respondent's records table item reported amount records amount 1040x respondent's total_tax liability dollar_figure dollar_figure withholding and excess f i c a payments big_number dollar_figure balance due big_number dollar_figure adjustments--date --- adjustments--date --- --- --- --- balance without transfer transfer to balance due amended tax_return refund requested refund paid for components abatement of tax abatement of penalty abatement of previously assessed interest interest on overpayment big_number --- --- --- --- --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure by date taking into account additions to tax and accrued interest the tax_liability of dollar_figure had grown to dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - as of date respondent transferred dollar_figure out of sheldon's and nancy's tax_liability account and into their tax_liability account this was done in connection with the date issuance of the dollar_figure tax_refund check for described supra but the transfer was recorded on respondent's records as of date after this transfer the balance in sheldon's and nancy's tax_liability account was zero after nancy filed the amended tax_return for claiming a dollar_figure refund respondent abated the income_tax_liability but only to the extent of dollar_figure this abatement then triggered a refund of tax for in the amount of dollar_figure this refund consisted of a tax decrease in the amount of dollar_figure an abatement of penalty in the amount of dollar_figure an abatement of interest previously assessed in the amount of dollar_figure and interest on the overpayment in the amount of dollar_figure the refund check for in the amount of dollar_figure was issued on date and was received by nancy bank accounts life_insurance etc during nancy and sheldon held various bank accounts and owned stock as shown in table sheldon's two individual checking accounts were in existence at the time nancy and sheldon got married nancy did not have signature_authority on any of sheldon's individual accounts sheldon's records for these bank accounts were kept at his office nancy did not have access to these records bank or stock peoples trust1 peoples trust1 peoples trust1 chemical bank chemical bank chemical bank at t stock at t stock united jersey2 peoples trust1 chemical bank bankers trust table type of account account_holder savings sheldon nancy as trustees for lee savings nancy as trustee for joseph savings sheldon lee--joint savings sheldon nancy as trustees for lee savings sheldon nancy as trustees for melanie savings sheldon nancy as trustees for joseph custodial nancy as custodian for lee custodial nancy as custodian for joseph checking sheldon nancy--joint savings sheldon nancy--joint checking sheldon checking sheldon the parties' stipulations indicate that these accounts are in peoples trust however the stipulated exhibits indicate that at some point perhaps before peoples trust or at least the branch in which these accounts were maintained became united jersey this is the joint account on this record we cannot determine whether the deposits in this account came in whole or in part from sheldon we cannot determine whether nancy or sheldon made the withdrawals by mid-1977 the account had a balance of dollar_figure by date after deposits of dollar_figure and dollar_figure interest had caused the balance in the account to climb to dollar_figure on date dollar_figure was withdrawn from the account on date dollar_figure was withdrawn from the account leaving a balance of dollar_figure when sheldon died nancy received the proceeds from life_insurance policies as shown in table three of these policies were originally owned by dawn joy as part of a key-man buyout program at the time sheldon left dawn joy dawn joy allowed sheldon to take over these policies table policy date issued amount received by nancy --- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number policies originally owned by dawn joy the premiums on the first eight policies listed in table aggregated about dollar_figure-big_number these policies provided almost dollar_figure of the proceeds that were paid to nancy the record does not permit us to determine when policy number was issued nor how much the premiums cost the estate sheldon's probate_estate was insolvent the estate_tax_return showed that there was no estate_tax liability respondent agreed and issued a closing letter to this effect at sheldon's death in addition to the life_insurance discussed supra nancy received sheldon's interest in their jointly owned franklin federal tax free income fund valued at dollar_figure by operation of law also in october of nancy received sheldon's interest in their jointly owned home in new jersey the home was valued at dollar_figure on sheldon's estate_tax_return the remaining mortgage debt dollar_figure was shown on the estate_tax_return as being entirely sheldon's debt nancy sold the home for dollar_figure in date after payment of the remaining mortgage debt sales commission and other expenses nancy received about dollar_figure-big_number on this sale nancy spent considerable amounts in winding up sheldon's affairs as follows legal fees dollar_figure funeral_expenses dollar_figure accounting expenses dollar_figure and horse expenses dollar_figure notice_of_deficiency the entire deficiency determined for which petitioners have conceded supra note is attributable to the state coal royalty deduction _______________________ if sheldon and nancy had filed separate tax returns for then the state coal royalty deduction would have been on sheldon's tax_return and not on nancy's tax_return the state coal royalty deduction claimed on nancy's and sheldon's tax_return is an item of sheldon nancy did not know and did not have reason to know of the substantial_understatement of tax on the tax_return nancy significantly benefited from the state coal royalty deduction claimed on the tax_return it is not inequitable to hold nancy liable for the deficiency in tax resulting from this substantial_understatement opinion sec_6013 permits a husband and wife to elect to file a joint tax_return together with sec_1 this joint tax_return option is a valuable privilege which ordinarily operates to lower the tax_liability for the income reported on the tax_return the price taxpayers must pay for this benefit is joint_and_several_liability sec_6013 872_f2d_1499 11th cir affg tcmemo_1988_63 103_tc_111 94_tc_126 affd 992_f2d_1132 11th cir 78_tc_100 under sec_6013 however a spouse may be relieved of sec_6013 provides in pertinent part as follows sec_6013 joint returns of income_tax by husband and wife e spouse relieved of lability in certain cases -- in general -- under regulations prescribed by the secretary if-- a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and continued this joint liability for a year if certain requirements are met for that year the putative innocent spouse must show the following a joint income_tax return was filed for the year sec_6013 on this tax_return there is a substantial_understatement of tax sec_6013 this substantial_understatement of tax is attributable to grossly_erroneous_items sec_6013 the grossly_erroneous_items are items of the other the putative guilty spouse sec_5 continued d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial_understatement grossly_erroneous_items --for purposes of this subsection the term grossly_erroneous_items means with respect to any spouse-- a any item_of_gross_income attributable to such spouse which is omitted from gross_income and b any claim of a deduction credit or basis by such spouse in an amount for which there is no basis in fact or law although the year before us is we apply the statute as amended in because sec_424 of the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_494 amended sec_6013 retroactively to all open years to which the internal_revenue_code of applies sec_424 of defra stat pincite e b when the tax_return was signed the putative innocent spouse did not know and had no reason to know that there was this substantial_understatement of tax sec_6013 and it is inequitable to hold the putative innocent spouse liable for the tax_deficiency that is attributable to this substantial_understatement of tax sec_6013 also as elements of item supra if any such item is a claim of deduction credit or basis then the putative innocent spouse must show that the claim has no basis in fact or law sec_6013 and the tax_liability for these items must exceed a certain percentage of the putative innocent spouse's income for the preadjustment year in the instant case sec_6013 992_f2d_1256 2d cir affg tcmemo_1992_228 bokum v commissioner t c pincite f 2d pincite4 the preadjustment year is the most recent taxable_year ending before the date the deficiency_notice is mailed sec_6013 the notice_of_deficiency was mailed on date thus is the preadjustment year nancy's income was increased by her profit on the sale of the new jersey home this increase in nancy's income was enough to disqualify her from innocent spouse treatment for deficiency of dollar_figure but not for deficiency of dollar_figure because the parties agree that the preadjustment year substantiality requirement is enough to disqualify nancy from innocent spouse treatment for we do not consider whether she failed to meet any of the other requirements as to the spouse seeking relief has the burden_of_proof on each of these requirements rule a 826_f2d_470 6th cir affg 86_tc_228 bokum v commissioner t c pincite because the statute is phrased in the conjunctive failure to prove any one of the requirements will prevent the taxpayer from qualifying for relief hayman v commissioner f 2d pincite purcell v commissioner f 2d pincite n bokum v commissioner f 2d pincite t c pincite these factors taken together with the well-established principle that exemptions from taxation are to be narrowly construed place a significant burden on the taxpayer 311_us_60 907_f2d_1173 d c cir affg 92_tc_351 bokum v commissioner t c pincite and cases there cited the parties agree that the following requirements have been satisfied nancy and sheldon filed a joint tax_return for the understatement_of_tax on the tax_return is substantial the substantial_understatement of tax is unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure the parties have stipulated that the tax_return was a joint tax_return even though nancy did not sign it and we have so found see 56_tc_1 and cases there cited attributable to a deduction that had no basis in fact or law this deduction is a grossly erroneous item and in accordance with the requirements of sec_6013 the understatement exceeds the required_percentage of nancy's income still in dispute is whether nancy satisfies the following requirements the state coal royalty deduction is an item of sheldon at the time the tax_return was signed nancy did not know and had no reason to know of the substantial_understatement of tax and it is inequitable to hold nancy liable for the deficiency we consider these disputed matters seriatim a item of sheldon respondent contends that petitioners have failed to prove that nancy did not write any checks to buy the interest in state coal and thus that petitioners have failed to prove that the state coal royalty deduction is an item of sheldon petitioners contend that nancy played no role in the decision to buy the interest in state coal that nancy's name does not appear on any document purporting to grant an interest or impose an obligation regarding state coal and that the total amount required to buy the interest in state coal was paid_by sheldon from his individual accounts we agree with petitioners we have found that sheldon signed a series of documents in purporting to give sheldon an interest in state coal and purporting to impose obligations on sheldon nancy is not named in any of these documents did not sign any of these documents and did not see any of these documents until late after sheldon died the second sublease purports to obligate sheldon to pay dollar_figure in cash and dollar_figure in a promissory note on or before date and to make a dollar_figure principal payment on the promissory note on or before date sheldon paid the dollar_figure and the dollar_figure by checks drawn on his separate_accounts and he signed the promissory note on the tax_return the dollar_figure disallowed deduction is claimed on schedule c which shows sheldon's name and social_security_number and does not show nancy's name or social_security_number if sheldon and nancy had filed separate tax returns for then the disallowed deduction would have been on sheldon's tax_return and not on nancy's tax_return we conclude and we have found that the item from which nancy seeks innocent spouse relief is an item of sheldon within the meaning of sec_6013 bokum v commissioner 94_tc_140 on brief respondent asserts that it is uncertain whether the four checks were the total_payment for the interest in state coal because no evidence was offered of the total amount of the investment the four checks in question match the obligations purportedly imposed on sheldon we have no reason to believe that any additional payments were required to be made or were made respondent does not suggest that any other witnesses or books_and_records might show any other_payments or that nancy had a source for making any other_payments we reject respondent's attempts to create uncertainty by making unfounded speculations and then to capitalize on that uncertainty by invoking 6_tc_1158 affd 162_f2d_513 10th cir petitioners have convinced us and we have found that sheldon made all the payments that were made we do not see the loose ends that respondent speculates about we believe that the instant case does not provide a proper basis for invocation of the wichita terminal doctrine we hold for petitioners on this issue b knowledge or reason to know respondent contends that nancy's testimony should not be relied upon and that it is likely that mr silverman informed her of the investment in state coal respondent also contends that even if nancy did not in fact know of the state coal investment she should have known because nancy should be held to at least as high a standard of review of the tax_return as would a taxpayer who had actually signed the tax_return and if she had signed the tax_return then she would have seen the dollar_figure loss from state coal claimed on the face of the return and noticed that the return reported zero tax_liability petitioners maintain that respondent vastly overstates nancy's financial role in the silverman marriage and that nancy's testimony about her lack of actual knowledge is reliable and uncontradicted petitioners also maintain that nancy did not have any knowledge which should have led her to realize that there might be a tax problem and that she should ask sheldon about it finally petitioners maintain that respondent's focus on what nancy would have seen if she had signed the tax_return is irrelevant because in fact nancy did not see and did not sign the tax_return we agree with petitioners that nancy did not know and had no reason to know of the understatement in tax in bokum v commissioner t c pincite we set forth our position as follows the standard to be applied in determining whether a putative innocent spouse has reason to know under sec_6013 is whether a reasonably prudent taxpayer under the circumstances of the spouse could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted stevens v commissioner f 2d pincite fn ref omitted 780_f2d_561 6th cir affg on this issue and revg on another issue t c memo this standard applies to deduction etc matters as well as income matters f 2d pincite n the lack of knowledge as contemplated by sec_6013 is not a mere lack of understanding of the tax consequences of a deduction or credit hayman v commissioner f 2d pincite stevens v commissioner f 2d pincite n purcell v commissioner f 2d pincite t c pincite 57_tc_732 we first consider whether nancy knew of the state coal investment nancy's testimony on this point is clear and credible the surrounding circumstances are consistent with her testimony sheldon wrote the checks to pay for the state coal investment on his individual checking accounts it was sheldon's practice both before and during his marriage to nancy to keep his business and investment activities separate from his home life the witness who dealt with sheldon in the state coal matter testified that although he had met nancy several times he never mentioned state coal to nancy and he never observed anyone else referring to state coal in nancy's presence nancy's running of the silverman household with money that sheldon gave to her for this purpose is not inconsistent with nancy's lack of knowledge about state coal nancy's service as custodian or trustee for the children's bank accounts or a t t stock account see supra table is not at all indicative of whether nancy knew of state coal by the time the tax_return was signed petitioners' burden on this limited point is merely to persuade us that it is more_likely_than_not that nancy did not know of the state coal investment by the time the tax_return was signed petitioners have clearly carried this burden_of_proof we next consider whether nancy should have known of the state coal investment courts have considered several factors in deciding whether a taxpayer had reason to know of a substantial_understatement of tax attributable to the grossly erroneous item in the instant case the state coal deduction including the putative innocent spouse's level of education his or her involvement in the family's business and financial affairs the putative guilty spouse's evasiveness and deceit about the family's finances and the presence of lavish or unusual expenditures or any large unexplained increase in the family's standard of living 93_tc_355 nancy received a b a degree in english literature from the university of cincinnati in nancy was in charge of the household she paid for household_items out of a joint checking account the funds deposited into the account came from sheldon nancy was generally aware of sheldon's business and investment activities and was aware of sheldon's sale of dawn joy interest before it took place sheldon's royal green fashion investment when it took place and sheldon's investments in horses she did not participate in these activities except to occasionally visit sheldon's garment business showroom or a race track where one of sheldon's horses was running she did not participate in the decision-making sheldon had several bank accounts in his own name but nancy did not have access to the records for these bank accounts until sheldon did not tell nancy about the grossly erroneous item or the state coal investment that produced that item also sheldon did not tell nancy of the dollar_figure tax_refund check that he received on account of the grossly erroneous item or that he deposited the check in one of his bank accounts or that he made withdrawals that exceeded the deposited amount within about 2½ weeks after the deposit she did not learn of this until after sheldon died thus as to most business and major investment matters sheldon neither hid nor volunteered what was happening but clearly he hid the state coal investment and its tax aftermath there was no lavish or unusual expenditure or large unexplained increase in the silverman's standard of living at or after or in connection with the state coal investment or the tax refunds unlike sheldon's garment industry and horse racing activities state coal did not have any showrooms to visit or horse races to watch apart from the tax_return itself we are satisfied on the record in the instant case that nothing occurred that should have put nancy on notice that there was a tax problem or that she should inquire as to whether there was a tax problem the tax_return presents two difficulties for nancy she did not sign it and if she had signed it then she would or should have seen the dollar_figure claimed deduction as can be seen from table supra the dollar_figure deduction and schedule c loss and the resultant minus dollar_figure adjusted_gross_income are far larger than any other_amounts on the tax_return and several times as large as any amounts on the and tax returns that nancy signed see bokum v commissioner t c pincite for whatever reason sheldon did not bring the tax_return home for nancy to sign and although the tax_return was signed with nancy's name nancy did not sign the tax_return ordinarily we would conclude that sheldon's failure to present the tax_return to nancy for signing should like the incident of the dog in the night-time have alerted nancy that you consider that to be important he asked exceedingly so is there any point to which you would wish to draw my attention to the curious incident of the dog in the night-time the dog did nothing in the night-time that was the curious incident remarked sherlock holmes doyle silver blaze sherlock holmes the complete novels and stories vol bantam books something was wrong however the evidence in the record of the instant case causes us to conclude that nancy's failure to inquire is excusable under sec_6013 nancy did not realize that she had not signed the tax_return because she had two small children to attend to she did not contribute to the tax_return preparation and sheldon's and nancy's tax returns were usually filed with extensions of time and were not usually signed at the same time every year see supra table we do not suggest that a taxpayer who fails to sign a tax_return is better off for sec_6013 purposes than one who does sign the tax_return the taxpayer must explain the failure and must dispel any notion that he or she simply chose to turn a blind eye to--by preferring not to know of--facts fully disclosed on a tax_return of such a numerical magnitude as would reasonably put him or her on notice that further inquiry would need to be made bokum v commissioner t c pincite on the totality of the instant case's record we are satisfied that nancy's failure to inquire about the tax_return is reasonable in this circumstance she did not see the tax_return and so it is understandable and excusable that the zero tax_liability did not come to her attention and did not set off any alarms in light of these facts and circumstances we conclude and we have found that nancy did not know and did not have reason to know of the substantial_understatement of tax for we hold for petitioners on this issue c the equities respondent contends that it is not inequitable to hold nancy liable for the deficiency because of the financial benefits nancy received from sheldon in particular respondent directs our attention to the following nancy came to the marriage with assets worth less than dollar_figure and left it after sheldon's death with assets worth more than dollar_figure million with virtually all of the increase having been accumulated from mr silverman's earnings less than months after receiving and depositing the dollar_figure tax_refund check for sheldon paid a dollar_figure life_insurance premium from that account on his life_insurance_policy when sheldon died nancy received a death_benefit of dollar_figure from that policy see supra table the claimed dollar_figure loss deduction freed up dollar_figure of sheldon's income_tax_withholding to be applied to sheldon's and nancy's income_tax_liability and this resulted in the tax_refund that nancy received in being greater than it would otherwise have been petitioners maintain that sec_1 b income_tax regs disqualify a spouse for relief under sec_6013 only where the alleged benefit is derived from the omitted income and traceable to the omitted income_or_deduction in this case they also maintain that the new jersey home was bought in from the funds not traceable to any refund of tax nancy received only normal support at a level attained before the tax_refund the life_insurance_proceeds are not traceable to the tax_refund the mortgage payments are properly treated as part of normal support at a level established before the tax_refund and the tax_refund that nancy received in resulted from an abatement of tax_liability that had absolutely no relationship to the tax_year we agree with respondent's conclusion and contention as to the tax_refund nancy received in under sec_6013 nancy is not entitled to innocent spouse treatment unless she can show that taking into account all the facts and circumstances it is inequitable to hold her liable for the deficiency in tax attributable to such substantial_understatement this provision of the statute specifically directs us to take into account equitable considerations in determining whether to grant immunity from joint_and_several tax_liability one of the equitable considerations is whether the failure to report correctly tax_liability results from concealment overreaching or any other wrongdoing' on the part of the guilty’ spouse hayman v commissioner f 2d pincite quoting mccoy v commissioner t c pincite to the same effect see bokum v commissioner f 2d pincite5 in considering whether sheldon understood what he was doing in taking the state coal royalty deduction we note the following from at least through sheldon used one firm to prepare his tax returns the tax returns with the state coal royalty deductions were prepared by a different firm from through sheldon showed the tax returns to nancy and had her sign them the first tax_return with the state coal royalty deduction was not shown to nancy before it was filed and was not signed by nancy as we pointed out supra under b knowledge or reason to know as to most business and major investment matters sheldon neither hid nor volunteered what was happening but clearly he hid the state coal investment and its aftermath thus as to this item there was a change in sheldon's approach to disclosure to nancy the foregoing leads us to conclude that sheldon was a guilty spouse and there was concealment of the truth from nancy another of the facts and circumstances to be taken into account is whether nancy significantly benefited from the substantial_understatement of taxdollar_figure hayman v commissioner f 2d pincite purcell v commissioner t c pincite in the instant deduction case we look at whether nancy significantly benefited from the tax savings produced by the erroneous deduction bokum v commissioner t c pincite normal support is not a significant benefit whether a benefit is significant is to be measured by the circumstances of the parties hayman v commissioner f 2d pincite purcell v commissioner t c pincite sec_1 b income_tax regs nancy and sheldon saved dollar_figure in federal_income_tax on account of the erroneous state coal royalty deduction because of withholding prepayments dollar_figure plus interest was returned to nancy and sheldon in date as a refund and dollar_figure was applied as a credit against nancy's and sheldon's tax_liability as of date the remaining dollar_figure as we pointed out supra in the last paragraph of note sec_6013 was revised retroactively by sec_424 of defra the amendments removed from the statute the language about significant benefit it is clear however from the legislative_history that the rewording was not intended to remove from consideration whether the relief-seeking spouse benefited from the understatement_of_tax h rept part the conference committee agreement follows the house bill with two modifications which are not applicable to this issue h conf rept pincite0 1984_3_cb_1 of the dollar_figure correct tax_liability supra note was not paid_by or withheld from nancy and sheldon the tax_refund check for was taken by sheldon deposited into one of sheldon's individual checking accounts and spent by sheldon all without nancy's knowledge that checking account balance fluctuated substantially money flowed in and out in large amounts see supra table how sheldon spent this money plus the dollar_figure that he avoided payment of is unclear but nancy's lifestyle did not change on account of the receipt of this refund and the avoided payment we note that throughout their marriage sheldon and nancy had a comfortable lifestyle easily supported by sheldon's earnings see supra table up to the time of the tax_return sheldon was a successful businessman who made a considerable amount of money sheldon's and nancy's lifestyle included a new jersey home two cars furs jewelry dining out going to the theatre and taking vacations sheldon also gambled and invested during and sheldon spent dollar_figure to invest in state coal at the time of his death he owed dollar_figure to casinos sheldon owned racehorses and he gambled on these horses after sheldon's death nancy spent over dollar_figure to wind up sheldon's horse business sheldon was a key man in dawn joy and he had open heart surgery at age he owned much life_insurance substantially_all of sheldon's life_insurance policies were bought before the year in issue sheldon's probate_estate was insolvent and nancy spent more than dollar_figure including the horse business expenditures in winding up sheldon's affairs however at or around the time of sheldon's death nancy received about dollar_figure million in life_insurance_proceeds supra table sheldon's interest valued at about dollar_figure in their franklin federal tax free income fund and sheldon's interest in the jointly owned new jersey home they bought in based on the foregoing it is more_likely_than_not because of the circumstances of sheldon's and nancy's life and because sheldon made a considerable amount of money during his life that the above items received by nancy are normal support and are not benefits related to the tax savings produced by the state coal royalty deduction an additional consideration in weighing the equities is whether innocent spouse treatment might result in the putative innocent spouse being relieved of liability for tax on that spouse's own income this might occur if the putative innocent spouse had income that was offset by a grossly erroneous deduction item of the putative guilty spouse see discussion in elting innocent spouse relief availability is far from certain taxn for lawyers in the instant case nancy had practically no income for and so innocent spouse treatment would not relieve her from a liability she would have had even if she had filed a separate tax_return thus this consideration should not disqualify nancy from innocent spouse status if our analysis were to end at this point then we would conclude that it is inequitable to hold nancy liable for the deficiency in tax however nancy directly received a dollar_figure benefit from the tax savings produced by the state coal royalty deduction the tax_refund check for received by nancy in in the amount of dollar_figure included dollar_figure of sheldon's withheld income_tax for plus the interest thereon which amount would not have been available for transfer to the tax_year if the state coal royalty deduction had not created the dollar_figure tax saving for we consider this to be a significant benefit thus nancy received a significant benefit on account of the grossly erroneous item in light of the foregoing we conclude and we have found that it is not inequitable to hold nancy liable for the deficiency petitioners contend that the refund of taxes resulted from an abatement of tax_liability and was not related to however whatever may have been the source of the abatement determination there is no blinking the fact that the dollar_figure plus interest that was a portion of the dollar_figure refund was available to be paid to nancy in solely because of the credit for that had been generated by the state coal royalty deduction on answering brief petitioners contend as follows respondent's own witness testified that the amount transferred back to consisted of withholding credits and occurred date a date which is prior to the filing of the silverman's tax_return a date which is prior to the internal_revenue_service receiving the tax_return which contained the grossly erroneous item therefore the prior transfer back of sheldon silverman's withholding credits had nothing whatsoever to do with the filing of the tax_return and had nothing to do with the grossly erroneous state coal venture deduction claimed on the tax_return the transfer back of sheldon silverman's withholding credits was not contingent upon nor did it result from the state coal venture deduction as this transfer back occurred prior to the reporting of this grossly erroneous item emphasis in original the transcripts of account for nancy's and sheldon's and income_tax liabilities show that the dollar_figure transfer occurred or was posted as of date it is clear and we have found that after the transfer the balance in sheldon's and nancy's account was zero examination of the adjustments shown on the transcript of account for and listed on supra table shows that a dollar_figure transfer into the account would make the balance zero only after giving effect to the date adjustments thus although the transfer was made as of date it was made on or about date this is after the tax_return filing_date date and matches the date of the refund of dollar_figure see supra note and associated text we are satisfied and we have found that the dollar_figure transfer was a transfer of part of the tax_refund claimed on the tax_return we hold for respondent on this issue as a result we hold that nancy fails to qualify for innocent spouse treatment under sec_6013 to reflect the foregoing and the parties' settlement of other issues decision will be entered in accordance with the parties' stipulations as described supra in note
